DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for benefit under 35 USC 119(e) to US Provisional application 62/882,931 filed 05 August 2019.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because Figures 2 and 3 of the instant application fail to provide axis titles or numerical ranges to indicate what is being measured.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the in vitro method of augmenting an immune stimulatory activity of dendritic cells comprising treatment of the dendritic cell population with cannabidiol, does not reasonably provide enablement for the method comprising any other subject or any other mode of administration to that subject, nor the composition of cannabidiol required.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include:
A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.

Nature of the invention: Claim 1 recites a method for the augmentation of an immune stimulatory activity within a dendritic cell population. 
The relative skill of those in the art: The relative skill of those in the art is high.
The breadth of the claims:  With respect to claim breadth, the standard under 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, when analyzing the scope of enablement, the claims are analyzed with respect to the teachings of the specification and are to be “given their broadest reasonable interpretation consistent with the specification.” See MPEP 2111 [R-5]; Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005); and In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 51 (CCPA 1969).
As such, the broadest reasonable interpretation of the claimed method is that it provides a method of augmenting an immune stimulatory activity of dendritic cells comprising: any nonhuman or human animal subject providing a dendritic cell population within the body or extracted thereof; the treatment of said dendritic cell with cannabidiol, wherein treatment encompasses any route of administration to the dendritic cell population – whether that be the consumption or inhalation of any cannabidiol composition by the subject, subcutaneous, intravenous, or any form of injection of any cannabidiol composition into the subject, or a direct application of any cannabidiol composition to a population of cells from the subject thereof; and further suppression of NR2F6 expression within the dendritic cells of the subject due to the administration of cannabidiol. A skilled artisan would not know how to use the method with a reasonable expectation of success based solely on what is disclosed in the specification.
The amount of direction or guidance presented: The specification recites methods with limited applicability or guidance to the invention as claimed. For example, the instant disclosure states that “immature dendritic cells are pulsed with tumor antigens, as well as treated with cannabidiol and NR2F6 siRNA”, which fails to provide specific details necessary to complete the claimed method (Page 16 [0092]). 
The presence or absence of working examples: The specification provides few working examples. Regarding the treatment of an ex vivo dendritic cell population with cannabidiol, the specification teaches the method comprising co-culturing dendritic cells with allogenic T cells in vitro, which were further conditioned with cannabidiol of either 1 micromolar or 2 micromolar concentration. As seen in Figure 1 of the disclosure, a dose-dependent suppression of T cell activation was observed (Pages 21-22 [0098]). 
This demonstrates how cannabidiol treatment alone is unsuccessful in augmenting an immune stimulatory activity in a dendritic cell population in vitro. However, the disclosure states the claimed invention describes the unique, useful, and previously unknown synergy between inhibition of NR2F6 and cannabidiol for activating dendritic cells, but fails to supply any supporting documentation. The only evidence provided for the combined effect of cannabidiol and NR2F6 suppression is seen in Figure 3 of the disclosure, wherein mice implanted with Lewis lung carcinoma cells experienced the highest degree of tumor inhibition when treated with dendritic cells conditioned with 2 micromolar cannabidiol and gene silenced for NR2F6 (Example 3, Page 22 [00100]). Therefore, Applicant is silent to the claimed synergistic effects on a dendritic cell population and successful augmentation of an immune stimulatory activity therein. 
The level of predictability in the art and quantity of experimentation necessary: The standard of an enabling disclosure is not the ability to make and test if the invention works but one of the ability to make and use with a reasonable expectation of success. A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention. Before the effective filing date of the claimed invention, Alugupalli et al had proposed administering a cannabidiol nanoemulsion – known as SRIN-009 – within a subject for the enhancement of an immune response. This prior art teaches that “previous animal studies have shown that the oral bioavailability of cannabidiol is very low [2, 3]. To achieve high levels of API for an effective treatment, route of administration is an important parameter… Sublingual administration can be advantageous over oral administration as it is more direct, rapid, and ensures that the substance will not risk first pass effect by liver before entering the bloodstream.” Alugupalli et al continue on to state that they have developed various compositions of SRIN-009 that are uniquely suited for various routes of administration, including intravenous, intratumoral, oral, sublingual, and topical (Page 18 [0135]). Yet the reference concludes in paragraph [0136] that further experimentation of the immune system and responses are required in order to ensure that routes of administration to increase cannabidiol's bioavailability do not alter the immune system. The instant specification as filed has not overcome the unpredictability within the art. Therefore, a person having ordinary skill would have to perform further experimentation in order to use the method commensurate in scope with the breadth of the claims.
The instant specification is not enabling because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method without first making a substantial inventive contribution. Without explicit guidance, in the disclosure as filed, a person having ordinary skill would have to perform further experimentation in order to treat a dendritic cell population with cannabidiol as broadly claimed. Given that the nature of the invention is the augmentation of an immune stimulatory activity within a dendritic cell population, and since the claims broadly encompass multiple compositions and administration techniques of the cannabidiol when treating the dendritic cells, undue further experimentation would be required in order to demonstrate the method could be performed with a reasonable expectation of success. 
Thus, in view of the Wands factors, as discussed above, Applicants fail to provide information sufficient to practice the claimed invention of augmenting an immune stimulatory activity within a dendritic cell population.

Claims 1 and 14-18 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
The instant claims are directed to a method of augmenting immune stimulatory activity of dendritic cells comprising treating a dendritic cell population with cannabidiol and suppressing expression and/or activity of NR2F6 in said dendritic cells. 
The specification does support the generation and maintenance of dendritic cells from lymphocytes via leukapheresis. However, the only discussion on how to complete the cannabidiol treatment and suppress NR2F6 expression in the immature dendritic cells is in paragraph [0092] on page 16 of the specification, wherein Applicants state: “On day 6 immature dendritic cells are pulsed with tumor antigens, as well as treated with cannabidiol and NR2F6 siRNA.” Applicants suggest use of siRNA molecules to suppress NR2F6 expression, but fail to provide disclosure of any specific siRNA molecules known to suppress NR2F6. 
Therefore, while the specification appears to suggest use of cannabidiol on the dendritic cells as well as siRNA to suppress expression of NR2F6 within the dendritic cell population, the specification fails to provide disclosure of any specific siRNA molecule which may be used to achieve such a treatment or suppression, respectively.  Therefore, written description for the method is lacking because Applicants have not provided sufficient written description of the compounds (i.e. siRNA) which are necessary for the method. 
Holding of a lack of written description over method claims, wherein compounds critical to the method are not fully described, finds basis in the Federal Circuit court decision of Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).  In University of Rochester, the patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product. However, the patent did not disclose any compounds that could be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “[w]ithout such disclosure, the claimed methods cannot be said to have been described.”). See MPEP 2163(II)(A)(3).  
The fact pattern in University of Rochester is nearly identical to the issues in the current application, as the method requires use of a compound – namely an siRNA molecule – to suppress expression of NR2F6 in dendritic cells, but compounds which may effectively inhibit the transcription factor expression are not disclosed. Thus, the holding of lack of written description over the method claims is deemed proper. 
In order to appropriately disclose that Applicants were in possession of the compound required for the claimed application, it is necessary to describe the compound in sufficient detail with rele-vant identifying characteristics which provide evi-dence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional char-acteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613. 
Consequently, one of ordinary skill in the art, in looking to the instant specification, would not be able to determine that Applicants were in possession of the invention as claimed at the time the invention was made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alugupalli et al (US 2022/0193003 A1) as evidenced by Pennock et al (Adv Physiol Educ, 2013), Patente et al (Front Immunol, 2019), and Burstein (Bioorg. Med. Chem, 2015).
Regarding claim 1, Alugupalli et al disclose phytocannabinoid-containing compositions and methods of use thereof for improving aspects of the immune response (Page 1 [0004]). Phytocannabinoid isolates can be selected from a group including cannabidiol and, in certain embodiments, are found at a concentration in the range of 0.5 to 2000 mg/ml and have a purity equal to or greater than 90% (Page 1 [0005]). Furthermore, this cannabidiol composition may be administered to a subject to improve immune function, wherein an immune cell population – namely, dendritic cells – are increased following administration (Pages 9-10 [0072]). 
As cannabidiol is the solely identified agent actively administered to the dendritic cells in the instant claim, it is furthermore interpreted to prompt the suppression of NR2F6 expression and/or activity within the same dendritic cell population. Thus, the use of cannabidiol – a well-known compound at the time of instant invention – in the disclosed nanoemulsion of Alugupalli et al anticipates the suppression of NR2F6 in a dendritic cell population. This rejection finds basis in proceedings drawn to process of use claims, wherein the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  See MPEP 2112.02 (II). 
Regarding claims 2-10, following the discussion of claim 1 above, the aforementioned method of augmenting an immune stimulatory activity via the administration of cannabidiol to a dendritic cell population disclosed by Alugupalli et al would necessarily meet all the limitations of the listed claims due to the fact dendritic cells are professional antigen presenting cells – meaning they inherently activate T cells (Pennock et al, T cell activation, Pages 273-275). Thus, if you take into account the varying differentiation pathways activated T cells may traverse (as seen in Figure 2 of Pennock et al, below), all of the corresponding functions or characteristics of an activated T cell – including proliferation, cytokine production, conversion to memory cells, acquisition of cytotoxic activity, activation of antibody production from B cells, induction of isotype switching, maturation of the dendritic cells, and induction of natural killer cells to possess an enhancement of cytotoxic activity – would be induced by the initial dendritic cell population.

    PNG
    media_image1.png
    522
    827
    media_image1.png
    Greyscale


Regarding claims 11-12, following the discussion of claim 1 above, Alugupalli et al are silent as to the explicit derivation of the stimulated dendritic cells within their claimed invention. However, given that the nanoemulsion is administered to a mammalian subject in vivo, it may be concluded that the cannabidiol composition will interact with both myeloid- and lymphoid-derived dendritic cells within the subject’s body. In addition, given that both myeloid- and lymphoid-derived dendritic cell subsets are inherently capable of stimulatory functions – such as activating naive T cells – within an immune response, the derivation of the dendritic cell population is a non-critical detail (Patente et al, Human Dendritic Cell Subpopulations and Monocyte-derived Dendritic Cells, Pages 3-6). 

Regarding claim 13, following discussion of claim 1 above, Alugupalli et al also disclose that administration of the cannabidiol composition, or nanoemulsion, may be utilized in certain embodiments for the treatment or inhibition of inflammatory disease progression in a subject (Page 1 [0007]). This disclosure, coupled with Burstein’s findings that cannabidiol (CBD) and its analogs are functionally capable of ameliorating inflammation in various disease states, read on the instant claim wherein cannabidiol possesses anti-inflammatory properties (Berstein, Functional effects reported for CBD, Pages 1382-1384). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alugupalli et al (US 2022/0193003 A1) in view of Ichim et al (US 11141471 B2) and Lander et al (US 2018/0214413 A1).
The teachings of Alugupalli et al are disclosed above.  
Alugupalli et al further disclose an embodiment wherein delivery of a PD-1, PD-L1, CTLA-4, or CD20 antibody inhibits, reduces or neutralizes one or more activities of a target ligand or cell type, resulting in the blockade or reduction of an immune checkpoint or elimination of a target cell by antibody-dependent cellular cytotoxicity. Thus, administration of such antibodies in combination with a cannabidiol nanoemulsion can be used to treat a subject where enhancing an immune response in the subject is desired (Page 11 [0078]). 
Alugupalli et al do not disclose the suppression of NR2F6 within a dendritic cell population via the administration of an additional agent. 
Ichim et al disclose compositions of matters, cells, and treatment protocols useful for induction of anticancer responses in a patient suffering from cancer. In one embodiment, the invention provides the use of NR2F6 silencing or gene editing in cord blood cells possessing anti-tumor activity in order to induce potentiated killer cells suitable for therapeutic use (Abstract).  Such a method includes isolating mononuclear cells from a cord blood sample, culturing said mononuclear cells in a means suitable for gene silencing of an immunological checkpoint, continuing said culture in the presence of factors capable of endowing or augmenting said cord blood mononuclear cells with tumor cytotoxic activity, and administering said cells to a patient in need of treatment.  The targeted immunological checkpoint is selected from a group including NR2F6, PD-1, PD-1L, and CTLA-4 (Column 34, Aspect 35).
Ichim et al do not explicitly disclose NR2F6 suppression within a dendritic cell population, instead silencing NR2F6 in the general cord blood mononuclear cells. 
However, Lander et al disclose agonists and antagonists of nuclear receptor activity – specifically for the modulation of NR2F6 activity and NR2F6 utilizing compounds – and the regulation of immune and cancer stem cell activity through administration of described compounds (Page 1 [0001]). In certain embodiments, the referenced technology is directed to methods of reprogramming immune cells in a patient to attack tumors or other invasive cells. Such reprogramming can include: (a) extraction of an amount of a patient's cellular material – including, but not limited to, blood, (b) isolating specific immune cells from the cellular material; (c) inhibiting or activating the NR2F6 target in the extracted immune cells; and (d) re-administering the immune cells to the patient's body (Page 4 [0020]). The stated immune cells can include, but are not limited to, B cells, T cells, neutrophils, eosinophils, basophils, mast cells, macrophages and dendritic cells (Page 8 [0102]). 
Therefore, it was well known at the time of the instant invention that dendritic cells may be treated with cannabidiol and further modulated to silence an immune checkpoint. It would have been prima facie obvious to have used the NR2F6 suppression technique of Ichim et al and Lander et al within the method of Alugupalli et al to achieve the combined treatment of a dendritic cell population since, as aforementioned, Alugupalli et al disclose the reduction of an immunomodulatory checkpoint and administration of cannabidiol is advantageous for the enhancement of an immune response within a subject (Page 11 [0078]). One of ordinary skill in the art before the effective filing date of the invention would have been motivated to utilize the treatments of Alugupalli et al and would have had a reasonable expectation of success due to the various protocols and modulatory compounds expanded upon in Ichim et al (Columns 8-9; Columns 28-29, Aspects 154-161) and Lander et al (Page 13 [0141]). This conclusion of obviousness is based on a teaching, suggestion, and motivation in the prior art by Alugupalli et al.
Therefore, Alugupalli et al as modified by Ichim et al and Lander et al render obvious treating a dendritic cell population with cannabidiol and further suppressing the immune checkpoint of NR2F6 through administration of an additional agent. 

Regarding claim 14, following the discussion above, Ichim et al disclose an embodiment wherein dendritic cells are exposed to agents capable of stimulating maturation in vivo – which include culturing dendritic cells or dendritic cell-containing populations with a toll like receptor agonist (Column 30). This reads on the instant claim, wherein said dendritic cell is further activated with a toll like receptor agonist. 

Regarding claims 15-18, following the discussion above, Ichim et al disclose an embodiment wherein gene deletion of immune checkpoint is accomplished using a Cas9 nickase that may be used in combination with, for instance, two guide sequences which respectively target sense and antisense strands of the DNA target (Column 27). Ichim et al also disclose an RNA molecule, such as double stranded RNA used in siRNA, which functions to inhibit gene expression of a target gene through RNA-mediated target transcript cleavage or RNA interference. Stated another way, the RNA interference inducing molecule induces gene silencing of the target gene (Column 7). This disclosure, accompanied by Aspects 274-277 in Column 46 of the referenced specification, draw to the suppression of NR2F6 via administration of an antisense nucleotide mediated by the activation of RNAse H, as well as the suppression of NR2F6 via treating the dendritic cells with nucleic acids capable of inducing the process of RNA interference, namely short double stranded RNA. 

Conclusion
Claims 1-18 are rejected. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baier et al (WO 2010/004051 A1) disclose antagonists of NR2F6 for augmenting the immune response.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached M-Th 8AM - 4PM (CT); Every other Friday: 8AM - 4 PM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALYSSA G WESTON/Examiner, Art Unit 4161                                                                                                                                                                                                        



/Melissa L Fisher/Primary Examiner, Art Unit 1611